Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Starr (U.S. Patent 6,067,646 A) teaches in FIG. 3 a communication system comprising a transmitting unit, a receiving unit and a transmission channel 35 coupling the transmitting unit
and the receiving unit. Starr teaches in col. 4, lines 6-8 that the transmission channel can be free-space optical channel. Starr teaches in FIG. 3 adaptive interleaver 20 where interleave depth is controlled based on feedback of the performance. However, Starr fails to teach determining an interleaving length based on information indicating that the free-space optical communication is: communication performed between a ground station and a satellite station, or communication performed between satellite stations, or communication performed between ground stations.
Everett et al. (U.S. Patent Application Pub. 2017/0026121 A1) teaches in paragraph [0064] using longer interleaver than the current interleavers in order to compensate for the atmospheric event(s). However, Everett et al. fails to teach determining an interleaving length based on information indicating that the free-space optical communication is: communication performed between a ground station and a satellite station, or communication performed between satellite stations, or communication performed between ground stations.
Huang et al. (U.S. Patent Application Pub. 2016/0134306 A1) teaches in paragraph [0055] "analyzing the received information to determine conditions of the communication link, adapting an interleaving length based on the determined conditions and interleaving the information to be subsequently transmitted on the communication link using the adapted interleaving length." However, Huang et al. fails to teach determining an interleaving length based on information indicating that the free-space optical communication is: communication performed between a ground station and a satellite station, or communication performed between satellite stations, or communication performed between ground stations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl3 August 2022



/SHI K LI/Primary Examiner, Art Unit 2637